UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


MUSILIMOT OLUWATOYIN KEY,             
                      Petitioner,
                 v.
U.S. IMMIGRATION & NATURALIZATION                No. 02-1805
SERVICE; JOHN ASHCROFT, Attorney
General,
                      Respondents.
                                      
            On Petition for Review of an Order of the
                Board of Immigration Appeals.
                          (A72-725-722)

                      Submitted: April 15, 2003

                       Decided: May 27, 2003

 Before WILKINSON, LUTTIG, and GREGORY, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                            COUNSEL

Ronald D. Richey, RONALD D. RICHEY & ASSOCIATES, Rock-
ville, Maryland, for Petitioner. Robert D. McCallum, Jr., Assistant
Attorney General, Linda S. Wendtland, Larry P. Cote, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUS-
TICE, Washington, D.C. for Respondent.
2                             KEY v. INS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Musilimot Oluwatoyin Key petitions for review of the Board of
Immigration Appeals’ ("Board") denial of her motion to reopen her
deportation proceedings. Key is a citizen and native of Nigeria. She
is married to an American citizen and has four children, including two
young daughters. Key’s motion to reopen is based on her eligibility
for asylum based on alleged changed circumstances in Nigeria involv-
ing its laws, tribal customs, and country conditions. The crux of these
allegations is Key’s fear of her father in Nigeria, who demands that
Key’s five-year-old daughter be subjected to female genital mutilation
if the daughter visits Nigeria. Key alternatively claims she is eligible
for an adjustment in status based on her marital status. For the follow-
ing reasons, we deny Key’s petition for review.

   We review the Board’s denial of a motion to reopen or a motion
to reconsider for abuse of discretion. 8 C.F.R. § 3.2(a) (2002); INS v.
Doherty, 502 U.S. 314, 323-24 (1992); Stewart v. INS, 181 F.3d 587,
595 (4th Cir. 1999). We utilize extreme deference in reviewing the
denial of a motion to reopen because immigration statutes do not con-
template reopening and the applicable regulations disfavor motions to
reopen. M.A. v. INS, 899 F.2d 304, 308 (4th Cir. 1990) (en banc). The
denial of a motion to reopen is an abuse of discretion when the denial
is "arbitrary, irrational, or contrary to law." Sevoian v. Ashcroft, 290
F.3d 166, 174 (3d Cir. 2002) (quoting Tipu v. INS, 20 F.3d 580, 592
(3d Cir. 1994)). See also Gottesman v. INS, 33 F.3d 383, 389 (4th Cir.
1994) (holding the Board’s decision will be upheld unless petitioners
show it was arbitrary or capricious).

  The Board cannot grant a motion to reopen when the alleged detri-
mental change in circumstances was previously available but not
presented in prior deportation proceedings. "A motion to reopen pro-
ceedings shall not be granted unless it appears to the Board that evi-
                               KEY v. INS                               3
dence sought to be offered is material and was not available and could
not have been discovered or presented at the former hearing. . . ." 8
C.F.R. § 3.2(c)(1)(2002).

   In reviewing Key’s motion to reopen based on her petition for asy-
lum, we find the Government has presented credible evidence that
Key knew of the conflict with her father as early as the birth date of
her daughter, long before the deportation hearing in which Key con-
ceded deportability before the immigration judge. Moreover, the pre-
cedent Key claims represents a significant change in the law, see
Matter of Kasinga, 21 I. & N. Dec. 357 (BIA 1996) (holding peti-
tioner challenging deportation order can raise female genital mutila-
tion as basis for asylum in motion to reopen), was published and
available to Key prior to her initial deportation hearing in November
1996. Thus Kasinga did not constitute a significant change in the law
at the hearing before the immigration judge.

   We also deny Key’s motion to reopen on the basis that her marital
status warrants an adjustment of status. The Board correctly found
that this claim was untimely filed. See 8 C.F.R. § 3.2(c)(2) (2000).*
Accordingly, we deny the petition for review. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                   PETITION DENIED

   *A motion to reopen that applies for asylum based on changed circum-
stances that are material and previously unavailable is not subject to the
ninety-day filing period. The Board denied the motion to reopen as
untimely only insofar as Key attempts to claim an adjustment of status
in her motion to reopen.